Citation Nr: 0713571	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  96-33 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.  

2.  Entitlement to service connection for venous 
insufficiency of the left leg, to include as being due to an 
undiagnosed illness.

3.  Entitlement to service connection for a stomach 
disability, to include irritable bowel syndrome and gastro-
esophageal reflux disease.

4.  Entitlement to service connection for chronic fatigue 
syndrome, to include as being due to an undiagnosed illness.

5.  Entitlement to service connection for a nervous condition 
to include post-traumatic stress disorder (PTSD), depression, 
and a sleeping disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to May 
1984, and from August 1991 to May 1992, to include a tour of 
duty in the Southwest Asia theatre of operations.  He had 
additional service with the US Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Cleveland, Ohio, Regional Office (RO), of the Department of 
Veterans Affairs (VA).  

The veteran proffered testimony before a Veterans Law Judge 
(VLJ) in April 2000.  The record also reflects that the 
veteran provided testimony before a different ALJ in April 
2006.  Both of these hearings were conducted at the RO in 
Cleveland, Ohio, and transcripts of both hearings were 
prepared and have been included in the claims folder for 
review.  As both VLJs remain at the Board, this action will 
be signed by a panel composed of those two VLJs along with a 
third VLJ.  

Following the veteran's hearing in April 2000, the Board 
concluded that additional development needed to occur.  As 
such, a Remand was prepared and issued in December 2000.  It 
should be noted that the issues on appeal included the five 
that are listed on the front page of this action.  Also on 
appeal at that time were the issues of entitlement to service 
connection for tinnitus and for hearing loss of the right 
ear.  Service connection was subsequently granted for both 
disabilities in a rating action of December 2004.  As such, 
those issues are no longer before the Board.  

The claim was once again remanded in August 2005.  The 
purpose of that remand was to conduct the hearing that was 
subsequently accomplished in April 2006.  The claim has since 
been forwarded to the Board for review.  

The issues addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  VA audiological test results show puretone thresholds, at 
500, 1000, 2000, 3000, and 4000 Hertz, at 40 decibels or 
greater; along with speech recognition scores using the 
Maryland CNC Test at less than 94 percent in the left ear.

3.  While the veteran now suffers from hearing loss of the 
left ear, a plausible medical nexus between the hearing loss 
disability and the veteran's military service has not been 
presented.

4.  The veteran has been diagnosed as suffering from chronic 
venous insufficiency of the left lower leg.  

5.  Competent medical evidence etiologically linking the 
veteran's left leg disorder with the veteran's military 
service or to a service-connected disability has not been 
presented.

6.  Despite the veteran's claim that he now suffers from 
chronic fatigue syndrome, VA medical examinations have failed 
to reveal findings indicative of an actual ratable 
disability.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or 
aggravated by service, and a sensorineural hearing loss 
disability may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  Chronic left leg venous insufficiency, to include being a 
condition claimed as being due to an undiagnosed illness, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2006).

3.  A disability related to chronic fatigue syndrome, to 
include being a condition claimed as being due to an 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 
3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of various letters 
sent over the course of this appeal.  It is noted that these 
letters were issued after the initial AOJ decision.  These 
letters informed the appellant of what evidence was required 
to substantiate the claim, and of his, and VA's, respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.

Even if it is argued that over the course of the appeal, 
individual VCAA notice letters might be deficient, the Board 
believes that all of the letters and the notification actions 
sent by the Board, the AMC, and the RO more than adequately 
informed the veteran of the VCAA requirements.  The veteran 
has never contacted the VA claiming that the VCAA has not 
been properly applied to his claim.  Additionally, the 
veteran's accredited representative also has not expressed 
objections with respect to the VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the appellant being more informed of the VCAA and its 
requirements.

Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006) and 38 C.F.R. § 3.159(b) (2006) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board, the RO, and 
the AMC) have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
various facilities the veteran has been treated, and those 
other records that the VA was made aware thereof.  As such, 
the VA obtained those records and they have been included in 
the claims folder, available for review.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that over the course 
of this appeal, the veteran has undergone examinations for 
various claimed disorders, diseases, and disabilities.  These 
exams have been performed in order to obtain detailed 
information with respect to the veteran's claim.  The results 
of all of these examinations have been included in the claims 
folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran did twice provide testimony before the 
Board and transcripts from those hearings have been included 
in the claims folders for reference purposes.  The appellant 
was given notice that the VA would help him obtain evidence 
but that it was up to the appellant to inform the VA of that 
evidence.  During the course of this appeal, the appellant 
and his various representatives have proffered documents and 
statements in support of the appellant's claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issues now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions. 

Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to procure the necessary 
medical and personnel records and the Board's development 
instructions in the Board's remand of December 2000.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection or increased evaluation claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and for an 
increased evaluation, but he was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability(ies) on appeal.  Despite the inadequate 
notice provided to the veteran on this latter element, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that as the preponderance of the 
evidence is against the appellant's claim involving service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2006), service connection may be awarded for a 
"chronic" condition when:

(1)  a chronic disease manifests itself 
and is identified as such in service (or 
within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently 
has the same condition; or

(2)  a disease manifests itself during 
service (or during the presumptive 
period), but is not identified until 
later, and there is a showing of 
continuity of related symptomatology 
after discharge, and medical evidence 
relates that symptomatology to the 
veteran's present condition.

Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006). The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Moreover, the Court has found that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant:  (1) is a "Persian Gulf 
veteran;" (2) who exhibits objective indications of chronic 
disability resulting from an illness or combinations of 
illnesses manifested by one or more signs or symptoms; (3) 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See 38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2006).

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2) (2006).  
Further, a chronic disability is one that has existed for six 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period.  38 C.F.R. § 3.317(a)(3) (2006).  The six-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a) (2006), however, if there is affirmative evidence 
that an undiagnosed illness:  (1) was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2006).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theatre 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d) (2006).  The veteran's military records do show that 
he was a Persian Gulf War Era veteran and that he served in 
the Persian Gulf.  Specifically, he was in the Southwest Asia 
theatre of operations from August 1991 to April 1993.  

I.  Hearing Loss - Left Ear

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

As reported above, the veteran served during Operation Desert 
Shield/Storm.  The service medical records contain a medical 
examination that was accomplished during this time period.  
Said exam is dated April 1992.  Unfortunately, the 
audiological portion of the exam could not be authenticated 
and the results were not inscribed on the examination report.  
Nevertheless, an audiological exam accomplished in 1987 is in 
the service medical records and the examination produced the 
following.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
10
5
LEFT
5
10
10
15
15

Speech recognition ability scores were not obtained.  

Following the veteran's submission of his application for 
benefits, a VA audiological examination was performed in 
January 1995 and again in March 1995.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
45
65
LEFT
20
25
20
40
20

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 100 percent in the left ear.  
The average puretone thresholds for the right ear was 39 dB 
and 25 dB for the left ear.  

The second exam, that of March 1995, revealed similar 
results.  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
45
65
LEFT
20
25
20
35
20

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 100 percent in the left ear.  
The average puretone thresholds for the right ear was 39 dB 
and 25 dB for the left ear.  

The record contains an additional audiological examination 
from May 2000.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
10
40
65
LEFT

20
10
35
10

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The average puretone thresholds for the right ear was 35 dB 
and 19 dB for the left ear.  The examiner noted that there 
was moderately severe high frequency sensorineural hearing 
loss in the right ear but that the left ear hearing was 
within normal hearing range.  

Another audiological examination was performed in 2003.  On 
the authorized audiological evaluation, dated April 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
45
65
LEFT
15
25
10
40
20

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 88 percent in the left ear.  
The average puretone thresholds for the right ear was 38 dB 
and 24 dB for the left ear.  

An etiological opinion was obtained in April 2004.  The 
purpose of this opinion was to have a medical explanation as 
to the cause of the veteran's left ear hearing loss.  After 
reviewing the claims folder (the doctor noted the veteran's 
various service and post-service audiological examinations), 
the examiner wrote:  

It is my opinion that it is not likely 
that the hearing loss in the left ear is 
the result of any activity during 
military service.  

With respect to the left ear, the VA examination results do 
indicate that the veteran meets the threshold requirements 
pursuant to 38 C.F.R. § 3.385 (2006).  However, should the 
left ear hearing loss be service-connected?  In this instance 
the evidence shows that the veteran now suffers from hearing 
loss in the left ear.  Nevertheless, a VA examiner has opined 
that the veteran's current hearing disability is not related 
to his military service.  It is added that a medical examiner 
has not provided a contrary opinion, i.e., an opinion or 
hypothesis that states that the veteran's hearing loss of the 
left ear is due to his military service.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may does not hear as well in the left ear.  However, he is 
not competent to say that he has an actual disability that is 
related to his service or a service-connected disability.  In 
other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran now suffers from left ear hearing loss, medical 
evidence etiologically linking this disability with the 
veteran's military service or a service-connected disability 
has not been presented.  Moreover, there is no evidence 
showing that the current disability began while the veteran 
was in service.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.102 (2006).  The veteran's claim for entitlement 
to service connection for left ear hearing loss is thus 
denied.

II.  Left Lower Leg Disorder

Also before the Board on appeal is whether service connection 
should be awarded for left lower extremity venous 
insufficiency.  The veteran has averred that sometime during 
his service he was either bitten by an reptile or bug, or 
exposed to something that caused him to develop venous 
insufficiency in his left lower extremity.  Moreover, when 
the veteran originally began his quest to seek service 
connection for a left leg disorder, he also contended that he 
was suffering from an undiagnosed illness of the left leg 
that was related to his service in the Southwest Asia theatre 
of operations during Operation Desert Shield/Storm.  

Following his submission for benefits, the veteran underwent 
an examination of his left lower leg in March 1995.  The 
examiner noted that the left leg showed dilated tortuous 
varicose veins on the posterior aspect of the leg.  A 
diagnosis of chronic venous insufficiency of the left leg 
with stasis dermatitis and stasis ulcer of the left leg was 
given.  In other words, the veteran was diagnosed with an 
actual disability of the left leg, i.e., he was not diagnosed 
as having an undiagnosed illness or disability of the left 
leg.  The RO denied the veteran's claim because it said that 
there was no etiological relationship between the diagnosed 
disorder and the veteran's military service.  A VA 
examination in September 1998 mirrored the 1995 examination.  
Similar to the 1995 examination, the examiner did not provide 
an etiological opinion of the venous insufficiency disorder.  

In July 2003, however, an examiner provided an opinion 
concerning the etiology of the left leg disorder.  The 
examiner reviewed the claims folder including the veteran's 
medical records.  Chronic venous insufficiency of both lower 
extremities was diagnosed.  The examiner further concluded 
that the chronic venous insufficiency of the left lower leg 
was not etiologically related to the veteran's military 
service or any incidents therein.  

The Board acknowledges that the veteran now suffers from the 
claimed disorder.  Since 1995 the medical treatment records 
indicate that the veteran has received treatment for the 
disorder.  Nevertheless, the medical treatment records, along 
with the opinions provided over the course of this appeal, do 
not etiologically link the veteran's disability with his 
military service.  

Notwithstanding the opinions provided by the VA physician in 
July 2003, along with the lack of other supporting medical 
evidence, the veteran has continued to assert that he suffers 
from a lower left leg disability that is related to his 
military service.  Unfortunately, the veteran's assertions 
are the only positive evidence in support of his claim.  That 
is, the claims folder is negative for any medical evidence, 
either from a private doctor or a government physician, which 
would positively diagnose the veteran as suffering from 
venous insufficient of the left leg related to his military 
service or any incident therein.  

Hence, the Board is left with the contentions made by the 
veteran.   These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from pain and throbbing in the left lower leg 
or he may comment on stiffness or "coldness" of the limb.  
However, he is not competent to say that he has an actual 
disability that is related to his service or to a condition 
he suffered therefrom while he was in service.  He is not 
competent to state with medical certainty that his military 
service caused the left leg disorder.  In other words, there 
is no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran was treated for a left leg condition while he was 
in service, and he now suffers from chronic venous 
insufficiency of the left leg, medical evidence positively 
and conclusively etiologically linking the current disorder 
with the veteran's military service or to an incident therein 
has not been presented.  

Additionally, the Board notes that the controlling regulation 
provides that compensation is payable only for illnesses 
which"[b]y history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis."  
38 C.F.R. § 3.317(a)(ii) (2006).  The veteran has more 
recently admitted, and the medical evidence confirms, that he 
has been diagnosed as suffering from venous insufficiency of 
the left leg.  Since this is a clinical diagnosis, service 
connection for such symptomatology as due to undiagnosed 
illnesses is not warranted.  Id.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 
(2006).  The veteran's claim is thus denied.

III.  Chronic Fatigue Syndrome

The veteran has further claimed that he now suffers from 
chronic fatigue syndrome (CFS).  He contends that as a result 
of his various maladies, he has chronic fatigue.  He has, 
however, admitted that he has not been specifically diagnosed 
with CFS.  As with his left leg disorder, he also has 
insinuated, at various times, that he has an undiagnosed 
illness that produces the symptom of fatigue.   

A review of the veteran's active and reserve service medical 
records fails to reveal a diagnosis of CFS during any portion 
of the veteran's military service.  As noted above, the 
veteran has undergone numerous VA Compensation and Pension 
Examinations.  An examination of March 1995 noted that the 
veteran had a history of insomnia but that he did not 
complain of any fatigue.  The doctor further wrote that there 
was no history of chronic fatigue [syndrome].  A second VA 
General Medical Examination, performed in September 1998, was 
also negative for a clinical diagnosis of CFS.  It is further 
noted that, per the record, the veteran did not complain of 
or identify symptoms indicative of CFS.  

The veteran did complain of fatigue prior to a third VA 
General Medical Examination being accomplished in April 2003.  
Upon completion of the exam, the doctor wrote that the 
veteran did, in fact, suffer from fatigue, but that fatigue 
was due to repeated movements of the lower extremities.  The 
doctor did not find that the veteran was suffering from CFS.  
A specific CFS examination was performed also in April 2003.  
Although the examiner did not have the veteran's medical 
records for review, upon completion of the examination of the 
veteran, the doctor specifically wrote that the veteran did 
not meet the criteria for CFS.  It was further reported that 
the veteran did indeed suffer from sleep disturbances but 
that this condition was due to his "stay[ing] up for 
extended periods of time."

In conjunction with his claim, the veteran's private and 
government medical treatment records have been obtained and 
included in the claims folders for review.  These records 
stem from 1995 to 2004.  These medical treatment records are 
negative for findings indicating that the veteran now has or 
has had CFS.  It is added that none of the medical records 
indicate, suggest, or insinuate that the veteran is suffering 
from an undiagnosed illness related to his service in the 
Persian Gulf.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

After a full review of the record, the Board concludes that 
service connection for CFS is not warranted.  The first 
requirement of a claim for service connection is a diagnosis 
of a disability. As noted above, VA examinations have failed 
to produce a positive diagnosis of CFS.  Thus, the veteran 
fails to satisfy the first element of a claim, that is, a 
current disability, and his claim for service connection for 
CFS fails.

Moreover, the controlling regulation regarding undiagnosed 
illnesses provides that compensation is payable only for 
illnesses which"[b]y history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a)(ii) (2006).  In this 
instance, the veteran has not been diagnosed as suffering 
from CFS.  The symptoms he has complained about, that of 
restlessness, fatigue, and "achiness" have been related to 
his other disabilities and to the veteran's sleep habits.  
Hence, service connection for such symptomatology as due to 
undiagnosed illnesses is not warranted.  Id.  

With respect to the contentions made by the veteran, it is 
the Board's opinion that these statements were undoubtedly 
made in good faith.  Nevertheless, the veteran is not a 
doctor nor has he undergone medical training.  The Board 
notes that the veteran is competent to report that on which 
he has personal knowledge, i.e., what comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
That is, he can say that he is tired or fatigued, or that he 
always seems to be tired and fatigued.  However, the veteran 
is a lay person, and as a layperson, he does not have the 
expertise to opine regarding medical diagnosis or etiology.  
He cannot state that he currently has CFS, or that even if he 
did actually have CFS that it was related to his military 
service, to some incident he experienced while he was in the 
service, or to a service-connected disability.  In the 
absence of evidence demonstrating that the veteran has the 
requisite training to proffer medical opinions, the 
contentions made by him are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).  In other words, the veteran may not 
self-diagnose a disease or disability.

As the preponderance of the evidence is against the veteran's 
claim for service connection, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2005); Gilbert, supra.


ORDER

1.  Entitlement to service connection for hearing loss of the 
left ear is denied.  

2.  Entitlement to service connection for venous 
insufficiency of the left leg is denied, to include as being 
due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as being due to an undiagnosed illness 
is denied.


REMAND

The veteran has also claimed that he suffers from a 
psychiatric disability and a gastroesophageal disorder both 
related to service.  With respect to the gastroesophageal 
disorder, over the course of the appeal, the veteran has been 
diagnosed as suffering from "stomach problems", irritable 
bowel syndrome, and gastroesophageal reflux disease.  As 
noted in the Introduction, the Board remanded the claim in 
2000.  One of the purposes of that remand was to obtain an 
opinion concerning the veteran's stomach disorder.  
Specifically, the Board asked that definitive diagnosis of 
the veteran's condition be obtained and that an etiological 
opinion be provided.  A review of the medical documents 
contained in the claims folders is negative for an 
etiological opinion concerning this condition.  

It is noted that there is an annotation from September 2003 
in which a VA medical examiner reported that the veteran had 
not kept his examination appointment.  The doctor went on to 
note how many times the veteran had either been late to an 
exam or simply had not shown up.  Yet, the examiner did not 
go on and attempt to provide an opinion or hypotheses 
concerning the veteran's stomach problems.  That is, the 
examiner could have reviewed the available medical records 
and provided an opinion.  Instead, the claim was subsequently 
returned to the Board without the differential diagnosis and 
it is still unclear what disability, if any, the veteran 
suffers therefrom along with the etiology of any found 
disorder.  

Therefore, it is the Board's opinion that the RO did not 
fully comply with the remand instructions.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the Court held that a remand 
by the Board confers on a claimant, as a matter of law, the 
right to compliance with the remand orders, and that the 
Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  As the 
information needed by the Board was not obtained, the claim 
must be returned to the RO for the said information.

Additionally, the veteran has requested that service 
connection be granted for a psychiatric disorder, including 
that of post-traumatic stress disorder (PTSD).  A review of 
the claims folders indicates that much development of this 
claim has occurred.  However, it appears that the precepts of 
Pentecost v. Principi, 16 Vet. App. 124 (2002) have not been 
applied to this matter.  Moreover, while an attempt to 
confirm the claimed stressors was attempted on at least one 
occasion, the record indicates that the RO has never followed 
up on its request for information from the Department of 
Defense that would confirm the claimed stressors.  Moreover, 
it has never determined whether the Court's pronouncements in 
Pentecost applied to the veteran's stressor statements.

To add to this, the veteran has been "diagnosed" as 
suffering from PTSD.  He has also been diagnosed as suffering 
from an adjustment disorder, a psychotic disorder, a 
personality disorder, and anxiety.  He has received treatment 
from VA facilities.  There is no indication from the claims 
folder that the RO ever attempted to clarify either 
diagnosis, or to obtain clarification as to which diagnosis 
was correct.  The Board believes that such development and 
clarification is required by the VA and goes towards 
fulfilling the VA's duty to assist the veteran in the 
development of his claim.  Without that development, the 
Board and the RO can not objectively conclude whether the 
veteran's assertions have merit.  Hence, the claim is 
remanded for the purpose of obtaining this information.

The record also indicates that none of the examiners who have 
treated or diagnosed the veteran have ever confirmed whether 
any diagnosis of PTSD is due to the stressors reported by the 
veteran.  The Board notes that the Court held in West v. 
Brown, 7 Vet. App. 70 (1994), in effect, that a psychiatric 
evaluation based upon an incomplete or questionable history 
is inadequate for rating purposes and frustrates the efforts 
of judicial review.

If it is determined that the veteran did not engage in 
combat, credible supporting evidence from any source showing 
that his claimed in-service stressor actually occurred is 
required for him to prevail.  See Cohen v. Brown, 10 Vet. 
App. 128, (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996); Doran v. Brown, 6 Vet. App. 283, 290 (1994).  Under 
such circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395.  Rather, a service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f) (2006); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

The Board notes that the veteran has supplied a written 
statement describing the traumatic events he experienced in 
service.  Although the RO attempted to collect some 
information, upon reviewing the claims folder, it appears 
that additional information should be obtained.  To ensure 
that the VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, in accordance 
with the VCAA, and to ensure full compliance with due process 
requirements, this case must be REMANDED to the RO/AMC for 
the further development of evidence.

1.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a gastrointestinal examination 
to determine the nature, etiology, and 
extent of all gastrointestinal 
disabilities from which the veteran is 
now suffering therefrom.  This 
examination should be conducted, if 
possible, by an examiner who has not 
previously examined the appellant.  All 
indicated tests or studies deemed 
necessary should be done.  The claims 
file, this REMAND, and treatment records 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.

The examiner should be asked to express 
an opinion as to whether any diagnosed 
gastrointestinal disabilities are related 
to or were caused by the veteran's 
military service.  Moreover, the examiner 
should provide an definitive opinion as 
to whether the veteran now suffers from 
specific disabilities of an undiagnosed 
illness.  The examiners are asked to 
state whether it is at least as likely as 
not that any such disorder is related to 
any in-service disease or injury or due 
to his service during the Persian Gulf 
War.

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.  Again, the 
claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

2.  The RO/AMC should request that the 
veteran provide another written statement 
concerning his experience during 
Operation Desert Shield/Storm, and the 
Occupation of Kuwait.  The veteran should 
be advised that this information is 
vitally necessary to obtain supportive 
evidence on the stressful events and he 
must be asked to be as specific as 
possible.  The RO/AMC should provide to 
the veteran copies of his previous 
statements so that he may use those 
documents to refresh his memories and 
also add any additional information that 
he may have forgotten in those documents.  
He should be informed that, without such 
details, an adequate search for verifying 
information cannot be conducted.  He 
should be further advised that a failure 
to respond may result in an adverse 
action against his claim.  The RO/AMC 
should note in the record the responses 
provided by the veteran.

In his reply, the veteran should provide 
any information with respect to his 
duties, his location, individuals who 
served with him, any individuals he may 
have seen killed or wounded, the 
stressors he encountered, how the 
stressors have affected him, etcetera.

3.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the veteran, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the Joint Service Records Retention 
Center (JSRRC).  The RO/AMC should ask 
each Center whether it can confirm the 
presence of the veteran, his duties, and 
any event he comments thereon.  Any and 
all information obtained should be 
included in the claims folder for future 
review.

4.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, whether the 
appellant was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO/AMC must specifically 
render a finding whether the record 
establishes the existence of a stressor 
or stressors.  Moreover, the RO/AMC must 
specify what stressor or stressors in 
service it has determined are 
independently verified and established by 
the record.  In reaching this 
determination, the RO/AMC should address 
any credibility questions raised by the 
record and it must take into account the 
Court's Pentecost pronouncements.

5.  The RO/AMC should arrange for the 
veteran to be examined by a psychiatrist, 
who has not previously examined him, to 
determine the correct diagnosis of any 
psychiatric disorder.  The RO/AMC must 
specify, for the examiner, the stressor 
or stressors that the RO/AMC has 
determined are established by the record.  
The examiner must be instructed that only 
those verified events may be considered 
for the purpose of determining whether 
the appellant was exposed to a stressor 
or stressors in service.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to PTSD, 
the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
veteran does not suffer from PTSD, but 
instead suffers from another psychiatric 
disorder, the examiner must opine whether 
it is at least as likely as not that any 
diagnosed psychiatric disorder is related 
to the veteran's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
veteran's VA medical treatment records.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

6.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims for 
service connection for a psychiatric disorder and a 
gastrointestinal disability.  If the benefits sought on 
appeal remain denied, the appellant and his should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




			
	DEREK R. BROWN	F. JUDGE FLOWERS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


